Case 3:20-cr-20436-RHC-APP ECF No. 32, PageID.310 Filed 03/02/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                              Criminal No. 2:20-cr-20436
             Plaintiff,
                                              Honorable Robert H. Cleland
vs.

Glen Richard Mousseau,

          Defendant.
_____________________________/

                  PRELIMINARY ORDER OF FORFEITURE
      An Information was filed on or about September 17, 2020, which charged

Defendant Glen Richard Mousseau with Count Two, Possession with Intent to

Distribute, in violation of 21 U.S.C. § 841(a)(1).

      On October 13, 2020, the United States filed a First Forfeiture Bill of

Particulars to more specifically identify the property to be forfeited under 21

U.S.C. § 853(a). The First Forfeiture Bill of Particulars gave notice of the

government’s intent to forfeit upon the defendant’s conviction the following

property:

      1.     One (1) SEABOB underwater watercraft;
      2.     One (1) SEABOB Harness;
      3.     One (1) SEABOB F5S Charger;
      4.     One (1) Aqua Lung Dry Suit;
      5.     One (1) Scuba Pro Dry Suit SC# 1842461; and
      6.     One (1) Gold/White IPhone 6 Model #A1586,
             IMEI: 355410077012161;
Case 3:20-cr-20436-RHC-APP ECF No. 32, PageID.311 Filed 03/02/21 Page 2 of 5




(hereinafter, the “Subject Property”).

      On October 29, 2020, Defendant Glen Richard Mousseau entered into a Rule

11 Plea Agreement, wherein he pleaded guilty to violating 21 U.S.C. § 841(a)(1)

as alleged in Count Two of the Information.

      In his Rule 11 Plea Agreement, the defendant has agreed to forfeiture of the

Subject Property pursuant to 21 U.S.C. § 853(a).

      NOW, THEREFORE, pursuant to 21 U.S.C. § 853(a), and Federal Rule of

Criminal Procedure 32.2, and based upon defendant’s guilty plea to Count Two of

the Information, the government’s First Forfeiture Bill of Particulars, the

defendant’s Rule 11 Plea Agreement, the government’s Application for Entry of

Preliminary Order of Forfeiture, and other information in the record,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT

   1. The defendant shall forfeit to the United States any and all interest he has

      acquired or maintained in: (a) any property, real or personal, constituting, or

      derived from, any proceeds obtained, directly or indirectly, as result of the

      offense(s); and (b) any property, real or personal, used or intended to be

      used, in any manner, to commit or to facilitate the commission of the

      offense(s). Such property includes the Subject Property.

   2. Pursuant to 21 U.S.C. § 853(a), the Subject Property IS HEREBY

      FORFEITED to the United States for disposition according to law, and any


                                          2
Case 3:20-cr-20436-RHC-APP ECF No. 32, PageID.312 Filed 03/02/21 Page 3 of 5




     right, title or interest of the defendant, and any right, title or interest that his

     heirs, successors, or assigns, have or may have in the Subject Property IS

     HEREBY AND FOREVER EXTINGUISHED.

  3. The Court has determined, based upon the Information, the government’s

     First Forfeiture Bill of Particulars, and the defendant’s Rule 11 plea

     agreement, and other information in the record, that there is a sufficient

     nexus between the Subject Property and the defendant’s offense.

  4. This Preliminary Order of Forfeiture shall become final as to the defendant

     at sentencing, and forfeiture of the Subject Property shall be made part of the

     defendant’s sentence in this case and included in the Judgment.

  5. Upon entry of this Preliminary Order of Forfeiture, the United States

     Attorney General or his designee is authorized to commence any applicable

     proceeding to comply with the statutes governing third party rights,

     including giving notice of this Order.

  6. Pursuant to 21U.S.C. § 853(n), the United States shall publish notice of this

     Preliminary Order of Forfeiture and of its intent to dispose of the Subject

     Property in such manner as the Attorney General may direct on

     www.forfeiture.gov for at least thirty (30) consecutive days. Said notice

     shall direct that any person, other than the defendant, asserting a legal

     interest in the Subject Property, may file a petition with the Court within


                                           3
Case 3:20-cr-20436-RHC-APP ECF No. 32, PageID.313 Filed 03/02/21 Page 4 of 5




     thirty days of the final publication of notice or of receipt of actual notice,

     whichever is earlier. The petition shall be for a hearing before the Court

     alone, without a jury and in accordance with 21 U.S.C. § 853(n), to

     adjudicate the validity of the petitioner’s alleged interest in the Subject

     Property. Pursuant to 21 U.S.C. § 853(n), any petition filed by a third party

     asserting an interest in the Subject Property must be signed by the petitioner

     under penalty of perjury and must set forth the nature and extent of the

     petitioner’s alleged right, title or interest in the Subject Property, the time

     and circumstances of the petitioner’s acquisition of the right, title, or interest

     in the Subject Property, any additional facts supporting the petitioner’s

     claim, and the relief sought. Pursuant to 21 U.S.C. § 853(n), the United

     States may also, to the extent practicable, provide direct written notice to

     any person or entity known to have an alleged interest in the Subject

     Property.

  7. The United States is hereby authorized, pursuant to 21 U.S.C. § 853(n) and

     Federal Rules of Criminal Procedure 32.2 (c), to conduct any discovery in

     the ancillary proceeding in accordance with the Federal Rules of Civil

     Procedure upon a showing that such discovery is proper and desirable.

  8. Pursuant to 21 U.S.C. § 853(n), following the Court’s disposition of any

     petitions for ancillary hearing, or, if none, following the expiration of the


                                          4
Case 3:20-cr-20436-RHC-APP ECF No. 32, PageID.314 Filed 03/02/21 Page 5 of 5




     period provided in 21 U.S.C. § 853(n) for the filing of third party petitions,

     the United States shall have clear title to the Subject Property, all other

     interests in the Subject Property shall be FORFEITED to the United States,

     this Order shall become the Final Order of Forfeiture as provided by Federal

     Rule of Criminal Procedure 32.2(c)(2), and the United States shall be

     authorized to dispose of the Subject Property as prescribed by law.

  9. If a third party files a petition for ancillary hearing for any of the Subject

     Property, the Court shall enter an Amended Order of Forfeiture that

     addresses the disposition of the third party petition as provided under

     Federal Rule of Criminal Procedure 32.2(c)(2).

  10.The Court retains jurisdiction to enforce this Order, and to amend it as

     necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

     IT IS SO ORDERED.



                                       _s/Robert H. Cleland
Dated: March 2, 2021                   HONORABLE ROBERT H. CLELAND
                                       United States District Judge




                                          5
